The appellant, as owner of lands in the town of Morehouse, presented his petition to the comptroller of the State, asking that a sale of those lands in 1877, for the unpaid taxes of 1876, be canceled, and that any conveyance by virtue thereof be set aside and discharged of record. After hearing the evidence submitted to him, the comptroller denied the prayer of the petitioner, and upon review, his determination has been affirmed by the Supreme Court.
We do not see that any right of the appellant was finally determined by the comptroller, nor that he is a person aggrieved by the decision in question, and unless one or the other of these relations exist, he has no right to a review of the proceedings in which that determination was made (Code Civ. Pro., § 2122, subd. 1, § 2127). The application to the comptroller was not warranted by the statute referred to by the learned counsel for the appellant, and on which alone he relies (Laws of 1855, chap. 427). Section 83 of that act declares that "whenever the comptroller shall discover, prior to the conveyance of any lands sold for taxes, that the sale was for any cause whatever invalid or ineffectual to give title to the lands sold, the lands so improperly sold shall not be conveyed, but the comptroller shall cancel the sale, and forthwith *Page 371 
cause the purchase-money and interest thereon to be refunded out of the State treasury to the purchaser, his representatives, or assigns." Section 84, that "If the error originated with the county or town officers, the sum so paid shall be a charge against the county from which the tax was returned; and the board of supervisors shall cause the same to be assessed, levied, collected and paid to the treasurer of this State." And section 85 provides, "If the discovery that the sale was invalid shall not be made until after the conveyance shall have been executed for the lands sold, it shall be the duty of the comptroller, on receiving evidence thereof, to cancel the sale, to refund out of the State treasury to the purchaser, his representatives or assigns, the purchase-money, and interest thereon, and to recharge the county from which the tax was returned, with the amount of purchase-money, and interest at the rate of seven per cent. from the time of the sale, and such county shall cause the same to be levied and paid, as provided in the last preceding section."
The evident object of these provisions was to enable the State to relieve the purchaser from the consequences of a defective tax title, and at the same time replenish its treasury by a speedy collection of the tax withheld from it. The owner of the land is not a party to the proceeding, nor is he permitted in this way to test the validity of the sale or tax. In such a controversy the purchaser would have an interest and a right to its protection in the courts, by the usual course of legal proceedings. The statute contains no intimation of a legislative purpose to deprive him of that right. It gives no process to bring him in, confers no power to compel witnesses. In short it creates no court, provides for a single transaction to which the comptroller and the purchaser are the only parties. By it the State voluntarily assumes a liability to refund money received on a sale where the tax proceedings have not been in accordance with the statute, and are invalid, thus subjecting itself to a just rule of responsibility, applied without a statute to inferior municipalities, (Chapman v. Cityof Brooklyn, 40 N.Y. 372), and no doubt *Page 372 
binds the purchaser to submit to the determination of that officer, for the purchase was made subject to the provisions of the statute which provided for his decision. We think it goes no further. The purchaser does not complain. The appellant cannot. It is unnecessary, therefore, to consider the case upon its merits, but for the reason above stated we think the appeal should be dismissed, with costs.
All concur.
Appeal dismissed.